Citation Nr: 0118208	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  96-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chondromalacia of the left knee.  

2.  Entitlement to an increased rating for the service-
connected right knee disability.  




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from July 1979 to July 1989.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision by the RO.  

In an August 1997 rating decision, the RO assigned a total 
compensation rating based on individual unemployability, 
effective on June 20, 1995.  

In an October 2000 rating decision, the RO assigned a 
separate rating of 10 percent for the service-connected right 
knee disability manifested by arthritis, effective on June 
20, 1995.  



FINDINGS OF FACT

1.  The service-connected chondromalacia of the left knee is 
shown to be productive of a disability picture manifested by 
complaints of pain and findings of no more than moderate 
instability or recurrent subluxation; a functional loss due 
to pain consistent with a limitation of flexion to more than 
30 degrees or a limitation of extension to more than 15 
degrees is not demonstrated.  

2.  The service-connected right knee disability picture is 
shown to be manifested by findings of chondromalacia with 
complaints of pain, findings of no more than slight 
instability or recurrent subluxation and x-ray findings of 
slight degenerative changes; a functional loss due to pain 
consistent with a limitation of flexion to more than 45 
degrees or a limitation of extension to more than 10 degrees 
is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for service-connected left knee chondromalacia on 
the basis of instability or recurrent subluxation have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Codes 5257, 5260, 5261 (2000).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected right knee chondromalacia 
patella on the basis of instability or recurrent subluxation 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a 
including Diagnostic Code 5257 (2000).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected right knee chondromalacia 
patella on the basis of arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic 
Codes 5003, 5010, 5260, 5261 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

In this case, the veteran contends that her bilateral 
chondromalacia is severe enough to warrant higher ratings for 
each knee.  

The veteran's bilateral chondromalacia is rated under the 
provisions of Diagnostic Code 5257 for other impairment of 
the knee on the basis of recurrent subluxation or lateral 
instability.  In addition, a separate 10 percent rating has 
recently been assigned for the service-connected right knee 
disability on the basis of arthritis.  

VA treatment records in this regard show that the veteran 
underwent arthroscopy and transarthroscopic surgery of both 
knees in May 1991.  The veteran, however, continued to 
complain of chronic bilateral knee pain subsequent to the 
surgery.  

A May 1995 VA Medical Certificate shows that the veteran 
sought emergency treatment after her left knee gave out and 
she fell down a flight of stairs.  On examination, the 
veteran's left knee was slightly swollen with painful 
movement and point tenderness at the infra-patellar area.  X-
ray study of the left knee revealed no evidence of fracture.  

A week later, the veteran's provisional diagnosis was that of 
degenerative joint disease of the knees.  The veteran 
reported having chronic pain and instability in both knees.  
The examiner noted diffuse tenderness of both knees, worse on 
the left.  

Other outpatient treatment records dated in 1996 show that 
the veteran continued to complain of chronic bilateral knee 
pain.  

The veteran was afforded a VA examination in February 1996 
when she indicated that she had quit her job and was not able 
to work due to her knee disability.  The veteran complained 
of having increased functional difficulty and inability to 
walk for more than 1/4 city block without frequent resting and 
the continuous use of bilateral knee braces.  The veteran 
indicated that her major problem involved going up and down 
stairs.  She noted that she only went up and down once per 
day.  The assessment at that time was that of chronic 
disability of both knee joints with increasing functional 
difficulty effecting employability.  

At another VA examination performed in February 1996 for the 
purpose of evaluating the veteran's knee disability, it was 
noted that she described the knee pain as being a jabbing, 
ice-pick feeling in the anterior aspect of the knees.  She 
was wearing braces on each knee and ambulating with a 
Canadian cane on the right and was receiving physical therapy 
every other day without improvement of her symptoms.  

On VA examination, there was no evidence of effusion of 
either knee.  The range of motion of each knee was from 0 to 
135 degrees.  On the left, there was no evidence of an 
apprehension test.  Her patella was freely mobile.  She did 
complain of some medial joint line tenderness on deep 
palpation.  On the right, she had a positive compression test 
and both medial and lateral joint line tenderness that was 
more anterior in nature.  She had some reproduction of pain 
on palpation of the inferior pole of the patella.  There was 
no evidence of medial or lateral instability. 

The impression was that of bilateral post traumatic arthritis 
of the patella; status post bilateral knee arthroscopies for 
presumed chondromalacia of the patellae.  Earlier films 
showed some evidence of chondromalacia of the patella as well 
as the lateral femoral condyle.  The examiner noted that her 
current symptoms would be best treated by extreme physical 
therapy and that the musculature was significantly atrophic.  

At an August 1996 VA examination, the veteran continued to 
complain of having persistent pain in the knees and 
difficulty with ambulation.  The veteran also complained of 
having knee instability when she went up and down stairs and 
having fallen a couple of times within the last year.  Her 
problem was described as being knee pain with prolonged 
ambulation, giving out of the knee with level surface 
ambulation and stiffness in the morning.  She related that 
she could not walk more than a half block without rest.  

On examination, the veteran was noted to walk slowly with an 
mildly antalgic gait and to have mild atrophy of both thighs.  
An examination of the left knee showed tenderness around the 
knee joint.  There was a positive patellar compression sign 
on the left.  There was no anterior-posterior instability.  
Deep tendon reflex on the left knee was +1.  Muscle strength 
of the left quadriceps was "good-minus and good-plus."  The 
active range of motion was that of full extension to 180 
degrees and flexion from 0 to 110 degrees.  There was no 
apparent medial-lateral instability.  There were no 
crepitations on active range.  

An examination of the right knee showed no apparent bony 
deformity or effusion.  There was mild stiffness of the 
extreme range of extension with -3 degrees of full extension.  
Extension was to 173 degrees.  Right knee flexion was from 0 
to 100 degrees.  There was a questionable patellar 
compression sign and mild medial-lateral laxity on valgus and 
varus stress test.  Strength of the quadriceps was "good-
minus."

The VA examiner referred to the June 1995 x-ray studies of 
the knees and noted that they only showed minimal 
degenerative change of the posterior articular surface of the 
right patella.  The impression was that of traumatic 
degenerative osteoarthritis of the right knee and 
chondromalacia left knee with chronic left knee pain.  

The veteran was afforded a VA general medical examination in 
January 1997.  The examiner noted that the veteran wore 
bilateral knee braces and that her thighs showed mild 
atrophy.  An examination of the left knee showed tenderness 
of the knee joint, positive patellar compression sign on the 
left, but no evidence of anterior-posterior instability.  
Deep tendon reflexes were +2.  The veteran was noted to 
appear to have "decreased range of motion in both knees."  
Diagnosis included that of degenerative joint disease of 
bilateral knees.  

Finally, the veteran was afforded another VA joints 
examination in January 1997.  The examiner noted that the 
veteran had had no significant change in her functional 
difficulties and limitation of a moderate degree since the 
last evaluation.  She had chronic pain in both knee joints 
with instability.  The examiner noted by way of assessment 
that, according to her physical activity difficulty and 
limitation and other unrelated conditions, she was unable to 
return to productive employment.  The examiner referred 
attention to the detailed physical examination findings of 
August 1996.  


II.  Legal Analysis


The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to her 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  

Under 38 C.F.R. § 4.31 (2000), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

In evaluating the severity of the service-connected right 
knee disability in this case, all applicable rating criteria 
must be considered to include Diagnostic Codes 5003, 5010, 
5257, 5260 and 5261.  

In addition, the opinions of the General Counsel (VAOPGCPREC 
23-97 and 9-98), have held that a claimant who has arthritis 
and subluxation/instability due to service-connected knee 
disability might be rated separately based on limitation of 
motion and lateral instability and subluxation.  

As noted, the service-connected knee disabilities have been 
rated under the provisions of Diagnostic Code 5257 for other 
knee impairment.  In addition, the veteran's right knee 
disability has been separately rated under the provisions of 
Diagnostic Codes 5003-5010 for arthritis on the basis of 
functional limitation.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated under arthritis, 
degenerative.  Degenerative arthritis is rated under 
Diagnostic Code 5003.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The shoulder, elbow, wrist, hip, knee, and ankle are 
considered to be major joints for the purpose of rating 
disability for arthritis. 38 C.F.R. § 4.45.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  Id.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.   A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.  

In this case, the veteran's actual range of motion of either 
knee is not shown to be limited to a compensable given the 
rating criteria set forth in Diagnostic Codes 5260 or 5261.  
At the August 1996 examination, active range of motion of the 
left knee showed full extension to 180 degrees and flexion 
from 0 to 110 degrees.  Her active range of motion of the 
right knee showed mild stiffness of extreme range of 
extension of -3 degrees of full extension with extension to 
173 degrees.  Her flexion on the right was from 0 to 100 
degrees.  

The veteran is currently in receipt of a separate 10 percent 
rating for arthritis of the right knee on the basis of x-ray 
evidence with painful motion.  Thus, the Board must address 
whether the service-connected right knee disability warrants 
higher compensation pursuant to 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See DeLuca v Brown, 8 Vet. App. 202 (1995).  

The examinations in 1996 and 1997 showed that the veteran had 
difficulty in walking for prolonged distances and in climbing 
stairs.  However, actual findings of a functional loss to due 
pain of the right knee consistent with flexion limited to 
more than 45 degrees clearly are not demonstrated in this 
case.  The August 1996 examination showed some loss of full 
extension, this deficit did not reflect more that extension 
limited to 10 degrees with consideration of the veteran's 
pain.  

While the degree of functional loss was described as being 
moderate at the time of the recent VA examination, this 
statement would not be inconsistent with the currently 
assigned 10 percent rating in light of the degree of 
restriction required for the assignment of a 20 percent 
rating on the basis of limitation of flexion or extension.  
Hence, the assignment of a rating higher than 10 percent for 
the right knee arthritis with related functional limitation 
due to pain is not supported by the medical evidence in this 
case.  

The veteran's service-connected bilateral knee disability has 
also been separately rated under the provisions of Diagnostic 
Code 5257.  However, the examination findings do not show 
more than moderate instability or recurrent subluxation of 
the right knee or slight instability or recurrent subluxation 
of the left knee.  

While veteran has reporting experiencing instability or 
giving out of the knees, the August 1996 examination reported 
no findings suggestive of significant joint instability of 
either knee.  Given the actual examination results, the Board 
finds no basis for the assignment of a rating higher than a 
20 percent for the left knee or 10 percent for the right knee 
under the provisions of Diagnostic Code 5257.  

It is pertinent note in connection with the service-connected 
left knee disability that, since the veteran has not been 
shown to have arthritis on the basis of actual x-ray 
findings, a separate compensable rating based on related 
functional loss due to pain is not assignable in this case.  
The examination findings, as discussed hereinabove, cannot 
support the assignment of a rating higher than 20 percent for 
the service-connected left knee chondromalacia as neither 
limitation of flexion to 15 degrees nor limitation of 
extension to 20 degrees is suggested even considering the 
veteran's assertions of painful ambulation.  


The Board also must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the case in light of the new law.  Nonetheless, 
the Board finds that, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the veteran of the information 
and evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in an 
October 2000 rating decision and Supplemental Statement of 
the Case that increased ratings were not warranted based on 
range of motion of the knees as well as functional limitation 
and a lack of objective medical evidence showing subluxation 
and/or instability of either knee.  

Moreover, the veteran was notified of the evidence needed to 
substantiate her claim on all previously issued rating 
decisions.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, 
Statement of the Case, Supplemental Statement of the Case and 
letters sent to the veteran informed her of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of this claim.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and she was asked 
to assist in obtaining the evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide her claim properly.  
The veteran has also been afforded a VA examination to fully 
evaluate the current severity of the service-connected 
disability.  

In the circumstances of this case, to remand the case with 
regard to these issues would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  



ORDER

An increased rating for the service-connected right knee 
disability is denied.  

An increased rating for the service-connected left knee 
chondromalacia is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

